The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 May 2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/235,226, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed application discloses carbon of at least 0.2%.  The instant claims all include steels having carbon at lower amounts.  The prior foiled application fails to support this lower range of carbon.  The prior filed application discloses nitrogen up to 0.1%.  The instant claims all include steels having nitrogen at higher amounts.  The prior foiled application fails to support this higher range of nitrogen.  No claims are entitled to the benefit of the earlier filed application.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 -21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites that the balance of the steel is iron and “usual impurities including not more than about 0.01% phosphorus, not more than about 0.001% sulfur.”  It is unclear what is meant by “usual impurities.”  Does the term “usual impurities” include just the impurities specified?  If so, then what is the purpose of this language?  Does it include other impurities?  If so, what would be “usual” or “unusual” impurities?  There is no description whatsoever as to what is meant by this term and the claim scope is unclear.  
Each of claims 2-11 and 16-19 depends on claim 1 and is therefore also indefinite. 

Claim 12 states that the balance is iron and “the usual impurities."  The term “the usual impurities" is unclear.  Please see rejection of claim 1 above.  
Each of claims 13-15 depends from claim 12 and is also indefinite.  

Claim 20 states that the balance is iron and “the usual impurities."  The term “the usual impurities" is unclear.  Please see rejection of claim 1 above.  
Claim 21 depends on claim 19 and is indefinite for the same reason.  



Each of Claims 12 and 20 recites the limitation “consisting essentially of” in line 1, and then states that the balance is iron and “the usual impurities including not more than about 0.01% phosphorus, not more than about 0.001% sulfur, and not more than about 0.10% nitrogen.”  This phrase is unclear. 
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention.  MPEP 2111.03.  
In this case, applicant has simultaneously used both open and closed transitional phrases to describe the composition of claim 12 and of claim 20.  The scope of the claim cannot be determined.  
Claim 21 depends from claim 20 and is also indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 - 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 13 - 15 recite the transitional phrase “contains.”  Independent claim 12 recites the transitional “consisting essentially of.”  The scope of claims 13 -15 is unclear. Does the alloy consist essentially of the enumerated elements, or does it contain them?  The scope of claims 13 -15 appears to be outside of the scope of claim 12.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0140883 A1 (hereinafter “Wert”). 
Regarding claim 1, Wert teaches a quench and temper corrosion resistant steel for aircraft landing gear (see Background of the Invention and Summary of the Invention). Wert teaches that the steel includes a composition that overlaps the claimed composition (See Summary of the Invention).  The composition of the steel of Wert is compared with the claimed composition in the chart below (all values in mass percent).  
Element
Claim 1
Wert
C
Mn
Si
Cr
Ni
Mo
Cu
Co
W
V
Ti
Al
Nb
Ta
N
Ce
La
Fe/impurities
P
S

0.1-0.4
0.1-1.0
0.1-1.2
9-12.5
3.0-4.3
1-2
0.1-1.0
1-4
0.2 max
0.1-0.6
0.1 max
0-0.25
0-0.01
0-0.01
0.1-0.35
0.006 max
0.006 max
Balance
Not more than 0.01
Not more than 0.001

0.2-0.5
0.1-1.0
0.1-1.2
9-14.5
3-5.5
1-2
0.1-1.0
1-4
0.2 max
0.10-1.0
Up to 0.52
0-0.25
0-0.5
0-0.5
Not more than ~0.1
0-0.01
0-0.01
Balance
Not more than 0.01
Not more than 0.001



The compositional ranges of Wert overlap the claimed ranges, establishing a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art at time of invention to have selected a composition in the ranges as claimed because Wert teaches the same utility over overlapping ranges.  Applicant is further directed to MPEP 2144.05.
Regarding the nitrogen amount specifically, it is noted that the value in Wert of not more than about 0.10% overlaps the claimed range of about 0.1-0.35, this overlap establishing a prima facie case of obviousness.  In the alternative, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, Wert teaches a steel that has similar effects and is used for the same application of landing gears.  A minor difference in the amount of nitrogen, where every other compositional element is overlapping, is not considered to distinguish over the prior art.  MPEP 2144.05. 
Regarding claim 2, the C amount in Wert overlaps the claimed range, establishing a prima facie case of obviousness.  
Regarding claim 3, the Ti amount in Wert overlaps the claimed range, establishing a prima facie case of obviousness.  
Regarding claim 4, the N amount in Wert overlaps the claimed range, establishing a prima facie case of obviousness.  In the alternative, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, Wert teaches a steel that has similar effects and is used for the same application of landing gears.  A minor difference in the amount of nitrogen, where every other compositional element is overlapping, is not considered to distinguish over the prior art.  MPEP 2144.05. 
Regarding claim 5, the Cr amount in Wert overlaps the claimed range, establishing a prima facie case of obviousness.  
Regarding claim 6, the Mo amount in Wert overlaps the claimed range, establishing a prima facie case of obviousness.  
Regarding claim 7, the Co amount in Wert overlaps the claimed range, establishing a prima facie case of obviousness.  
Regarding claim 8, the Ni amount in Wert overlaps the claimed range, establishing a prima facie case of obviousness.  
Regarding claim 9, the V amount in Wert overlaps the claimed range, establishing a prima facie case of obviousness.  
Regarding claim 10, Wert does not limit an amount of C+N combined.  However, the C amount and the N amount in Wert overlaps the claimed range, establishing a prima facie case of obviousness for the combined amount of these elements.   
Regarding claim 11, the Cu amount in Wert overlaps the claimed range, establishing a prima facie case of obviousness.  
Regarding claim 12, Wert teaches a quench and temper corrosion resistant steel for aircraft landing gear (see Background of the Invention and Summary of the Invention). Wert teaches that the steel includes a composition that overlaps the claimed composition (See Summary of the Invention).  The composition of the steel of Wert is compared with the claimed composition in the chart below (all values in mass percent).  
Element
Claim 12
Wert
C
Mn
Si
Cr
Ni
Mo
Cu
Co
W
V
Ti
Nb
Ta
Al
N
Ce
La
Fe/impurities
P
S

0.15-0.35
0.1-0.7
0.5-1.2
9.5-12.5
3.2-4.3
1.25-1.75
0.1-0.7
2-3
0.1 max
0.1-0.5
0.02 max
Up to 0.01
Up to 0.01
0.25 max
0.15-0.3
0-0.006 
0-0.005
Balance
Not more than 0.005
Not more than 0.001

0.2-0.5
0.1-1.0
0.1-1.2
9-14.5
3-5.5
1-2
0.1-1.0
1-4
0.2 max
0.10-1.0
Up to 0.52
0-0.5
0-0.5
0-0.25
Not more than ~0.1
0-0.01
0-0.01
Balance
Not more than 0.01
Not more than 0.001



The compositional ranges of Wert overlap the claimed ranges, establishing a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art at time of invention to have selected a composition in the ranges as claimed because Wert teaches the same utility over overlapping ranges.  Applicant is further directed to MPEP 2144.05.
Regarding the nitrogen amount specifically, it is noted that the value in Wert of not more than about 0.10% overlaps the claimed range of about 0.15-0.3, this overlap establishing a prima facie case of obviousness.  In the alternative, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, Wert teaches a steel that has similar effects and is used for the same application of landing gears.  A minor difference in the amount of nitrogen, where every other compositional element is overlapping, is not considered to distinguish over the prior art.  MPEP 2144.05. 
Regarding claim 13, the C amount in Wert overlaps the claimed range, establishing a prima facie case of obviousness.  
Regarding claim 14, the Cu amount in Wert overlaps the claimed range, establishing a prima facie case of obviousness.  
Regarding claim 15, the Ti amount in Wert overlaps the claimed range, establishing a prima facie case of obviousness.  
Regarding claim 16, Wert teaches that the inventive steel has strength of at least about 280 ksi ([0010]).  Wert teaches examples of the steel (see WORKING EXAMPLES [0029]-[0043]).  Wert teaches in every single example that the steel meets the mechanical property claimed (TABLE IIA and IIB).  
Regarding claim 17, Wert teaches that the inventive steel has fracture toughness KIc of at least about 65 ksi√in ([0010]).  Wert teaches examples of the steel (see WORKING EXAMPLES [0029]-[0043]).  Wert teaches in every single example that the steel meets the mechanical property claimed (TABLE IVA and IVB).  
Regarding claim 18, Wert teaches that the inventive steel has corrosion resistance as tested by ASTM B 117 of at least 200 hours (see [0039]-[0040]).  Wert teaches examples of the steel (see WORKING EXAMPLES [0029]-[0043]).  Wert teaches in every single example that the steel meets the corrosion property claimed (TABLE VIA and VIB).  
Regarding claim 19, Wert teaches that the inventive steel has pitting resistance as tested by ASTM G61 (see [0039]-[0040]).  Wert teaches examples of the steel (see WORKING EXAMPLES [0029]-[0043]).  Wert teaches in every single example that the steel meets the pitting resistance property claimed (TABLE VA and VB).  
Regarding claim 20, Wert teaches a quench and temper corrosion resistant steel for aircraft landing gear (see Background of the Invention and Summary of the Invention). Wert teaches that the steel includes a composition that overlaps the claimed composition (See Summary of the Invention).  The composition of the steel of Wert is compared with the claimed composition in the chart below (all values in mass percent).  
Element
Claim 20
Wert
C
Mn
Si
Cr
Ni
Mo
Cu
Co
W
V
Ti
Nb
Ta
Al
N
Ce
La
Fe/impurities
P
S

0.15-0.35
0.1-0.7
0.5-1.2
9.5-12.5
3.2-4.3
1.25-1.75
0.1-0.7
2-3
0.1 max
0.1-0.5
0.02 max
Up to 0.01
Up to 0.01
0.25 max
0.15-0.3
0-0.006 
0-0.005
Balance
Not more than 0.005
Not more than 0.0005

0.2-0.5
0.1-1.0
0.1-1.2
9-14.5
3-5.5
1-2
0.1-1.0
1-4
0.2 max
0.10-1.0
Up to 0.52
0-0.5
0-0.5
0-0.25
Not more than ~0.1
0-0.01
0-0.01
Balance
Not more than 0.01
Not more than 0.001



The compositional ranges of Wert overlap the claimed ranges, establishing a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art at time of invention to have selected a composition in the ranges as claimed because Wert teaches the same utility over overlapping ranges.  Applicant is further directed to MPEP 2144.05.
Regarding the nitrogen amount specifically, it is noted that the value in Wert of not more than about 0.10% overlaps the claimed range of about 0.15-0.3, this overlap establishing a prima facie case of obviousness.  In the alternative, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, Wert teaches a steel that has similar effects and is used for the same application of landing gears.  A minor difference in the amount of nitrogen, where every other compositional element is overlapping, is not considered to distinguish over the prior art.  MPEP 2144.05. 
Regarding claim 21, Wert teaches a quench and temper corrosion resistant steel for aircraft landing gear (see Background of the Invention and Summary of the Invention).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734